Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered April 16, 1996, convicting him of robbery in the first degree and attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court did not improvidently exercise its discretion in denying the defendant youthful offender status (see, People v Vera, 206 AD2d 494; People v Valle, 163 AD2d 441). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.